EXHIBIT 21 MB FINANCIAL, INC. SUBSIDIARIES OF MB FINANCIAL, INC. Subsidiary Ownership Jurisdiction MB Financial Bank, N.A. Wholly-owned subsidiary of MB Financial, Inc. United States Coal City Capital Trust I MB Financial, Inc. owns 100% of the common securities of the trust Delaware MB Financial Capital Trust I MB Financial, Inc. owns 100% of the common securities of the trust Delaware MB Financial Capital Trust II MB Financial, Inc. owns 100% of the common securities of the trust Delaware Ashland Management Agency, Inc. Wholly-owned subsidiary of MB Financial Bank Illinois MB Financial Capital Trust III MB Financial, Inc. owns 100% of the common securities of the trust Delaware MB Financial Capital Trust IV MB Financial, Inc. owns 100% of the common securities of the trust Delaware MB Financial Capital Trust V MB Financial, Inc. owns 100% of the common securities of the trust Delaware MB Financial Capital Trust VI MB Financial, Inc. owns 100% of the common securities of the trust Delaware FOBB Capital Trust I MB Financial, Inc. owns 100% of the common securities of the trust Connecticut FOBB Capital Trust III MB Financial, Inc. owns 100% of the common securities of the trust Delaware MB1200 Corporation Wholly-owned subsidiary of MB Financial Bank Illinois MB Deferred Exchange Corporation Wholly-owned subsidiary of MB Financial Bank Illinois MB Financial Community Development Corporation Wholly-owned subsidiary of MB Financial Bank Illinois MB Financial Center, LLC Wholly-owned subsidiary of MB Financial Bank Illinois MB Financial Center Land Owner, LLC Wholly-owned subsidiary of MB Financial Bank Illinois LaSalle Systems Leasing, Inc. Wholly-owned subsidiary of MB Financial Bank Illinois Melrose Equipment Company, LLC Wholly-owned subsidiary of LaSalle Systems Leasing, Inc. Illinois LaSalle Business Solutions, LLC Subsidiary of LaSalle Systems Leasing, Inc. Illinois MBRE Holdings, LLC Wholly-owned subsidiary of MB Financial Bank Delaware MB Real Estate Holdings, LLC Majority owned subsidiary of MBRE Holdings LLC Delaware Vision Investment Services, Inc. Wholly-owned subsidiary of MB Financial Bank Illinois Vision Insurance Services, Inc. Wholly-owned subsidiary of Vision Investment Services, Inc. Illinois Cedar Hill Associates, LLC MB Financial Bank owns 80% of Cedar Hill Associates, LLC Illinois Form 10-K
